MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS & ADVISORS PCAOB REGISTERED June 22, Securities and Exchange Commission Washington, D.C.20549 Ladies and Gentlemen: The firm of Moore & Associates, Chartered was previously principal accountant for Roman Acquisitions Corporation (the "Company") and reported on the financial statements of the Company for the years ended October 31, 2008 and 2007 and has reviewed the quarterly financial statements through January 31, 2009.Effective June 17, 2009, we were dismissed by the Company as principal accountants.We have read the Company's statements included under Item 4.01 of its Form 8-K/A dated June 22, 2009, and we agree with such statements contained therein. Sincerely, /s/ Moore & Associates, Chartered Moore & Associates, Chartered June 22, 6490 West Desert Inn Rd, Las Vegas, NV 89128 (702)253-7511 Fax: (702)253-7501
